FILED
                            NOT FOR PUBLICATION
                                                                            SEP 14 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GARY D. SAM,                                     No. 14-36109

               Plaintiff - Appellant,            D.C. No. 4:13-cv-00013-RRB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                           Submitted September 12, 2016**

Before:        PREGERSON, LEAVY and OWENS, Circuit Judges.

      Gary D. Sam appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of Sam’s application for supplemental

security income (SSI) under Title XVI of the Social Security Act. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 763

F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      Sam requests a remand, stating in his opening brief that the Commissioner

approved a new disability claim he filed in April 2014. Remand is not warranted

because Sam’s statement is unsubstantiated, and he fails to show how a subsequent

award of benefits is material to the outcome of his claims decided in April 2012.

See Bruton v. Massanari, 268 F.3d 824, 827 (9th Cir. 2001) (concluding that a

subsequent award of benefits was not inconsistent with a prior denial of the

claimant’s initial application where the second application involved different

medical evidence, a different time period, and a different age classification).

      The district court correctly concluded that Sam had timely, actual notice of

the April 30, 2012 adverse decision of the Administrative Law Judge (ALJ). Sam

has not shown that he was denied notice and an opportunity to be heard. Udd v.

Massanari, 245 F.3d 1096, 1099 (9th Cir. 2001).

      Sam contends that the medical evidence reflects that he was disabled. The

ALJ’s non-disability determination in April 2012 was supported by substantial

evidence, and the district court did not abuse its discretion in refusing to remand to

the agency on the basis of additional evidence. 42 U.S.C. § 405(g); Clem v.

Sullivan, 894 F.2d 328, 332 (9th Cir. 1990).


                                           2
      The June 21, 2012 treatment note from David W. Templin, M.D., stating that

Sam was “disabled,” was submitted to the Appeals Council and was part of the

administrative record. Dr. Templin’s notation that Sam was “disabled,” however,

does not constitute a medical opinion; rather, it is an statement on an issue that is

reserved to the Commissioner: whether Sam meets the statutory definition of

“disability.” See McLeod v. Astrue, 640 F.3d 881, 884 (9th Cir. 2011) (affirming

the ALJ’s rejection of medical opinion that claimant “could not work at all”

because “this determination is for the Social Security Administration to make, not

a physician”); 20 C.F.R. § 416.927(d)(1). As a result, it does not undermine the

substantial evidence in support of the ALJ’s residual functioning capacity (RFC)

assessment.

      Additionally, Sam failed to establish a reasonable possibility that the new

medical evidence he presented in the district court would have changed the

outcome of the administrative hearing, or that good cause existed for his failure to

incorporate that evidence into the record before the agency. Mayes v. Massanari,

276 F.3d 453, 462 (9th Cir. 2001); Clem, 894 F.2d at 332. For example, the July

16, 2013 letter from psychiatrist, Jean C. Purvis, M.D., post-dated by more than a

year the ALJ’s adverse decision. See Macri v. Chater, 93 F.3d 540, 544 (9th Cir.

1996) (concluding that medical reports issued after the Commissioner’s decision


                                           3
were “less persuasive”). Moreover, although other medical records Sam submitted

to the district court were “new” in the sense that they were not included in the

administrative record that was before the ALJ in 2012, they are either so old as to

not be material, or they are duplicative of record evidence that was before the ALJ

in March 2012. Mayes, 276 F.3d at 462.

      AFFIRMED.




                                          4